FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KHADIJA MOHAMMED,                           
                             Petitioner,
                                                    No. 03-70803
                    v.
                                                    Agency No.
ALBERTO R. GONZALES,*                               A79-257-632
Attorney General,
                     Respondent.
                                            

KHADIJA AHMED MOHAMED,                      
                    Petitioner,                     No. 03-72265
              v.
                                                    Agency No.
                                                    A79-257-632
ALBERTO R. GONZALES,*
Attorney General,                                     OPINION
                     Respondent.
                                            
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
        November 3, 2004—San Francisco, California

                         Filed March 10, 2005

     Before: Stephen Reinhardt, David R. Thompson, and
              Marsha S. Berzon, Circuit Judges.

                   Opinion by Judge Reinhardt

  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

                                 3063
3066               MOHAMMED v. GONZALES


                        COUNSEL

Rochelle A. Fortier Nwadibia, Esq., Privitera & Nwadibia, for
the petitioner.

Peter D. Keisler, Assistant Attorney General, Civil Division;
Emily Anne Radford, Assistant Director; Keith I. Bernstein,
Joshua E. Braunstein, Office of Immigration Litigation, Civil
Division, U.S. Department of Justice, Washington, D.C., for
the respondent.
                       MOHAMMED v. GONZALES                          3067
                              OPINION

REINHARDT, Circuit Judge:

   Female genital mutilation involves the cutting and removal
of all or some of a girl or a woman’s external genitalia. Often
performed under unsanitary conditions with rudimentary
instruments, the procedure is “extremely painful” and “perma-
nently disfigures the female genitalia . . . expos[ing] the girl
or woman to the risk of serious, potentially life-threatening
complications.” In re Kasinga, 21 I. & N. Dec. 357, 361 (BIA
1996); see also Abay v. Ashcroft, 368 F.3d 634, 638 (6th Cir.
2004); Abankwah v. INS, 185 F.3d 18, 23 (2d Cir. 1999).
Khadija Ahmed Mohamed,1 a native and citizen of Somalia,
seeks to reopen her asylum, withholding of removal, and Con-
vention Against Torture (“CAT”) claims on the basis of her
first attorney’s failure to present evidence that she suffered
this grave harm in the past. We must consider whether the
attorney’s failure to raise the issue of the genital mutilation to
which Mohamed had been subjected as a child constitutes
ineffective assistance of counsel sufficient to warrant reopen-
ing.

I.       FACTUAL AND PROCEDURAL HISTORY

   Mohamed applied for asylum when she was seventeen
years old. She claimed that she had a well-founded fear of
future persecution on account of her membership in a social
group — the Benadiri clan. According to Mohamed, her fam-
ily fled Somalia during the civil war, when she was a young
child. The flight was precipitated by the disappearance of her
father and brother, the rape of her sister, and an attempt by the
militia of a majority clan to imprison her family along with
other members of her clan. She lived in Ethiopia for a number
     1
   Petitioner’s name is spelled inconsistently throughout her brief, either
as “Mohammed” or “Mohamed.” Because she wrote her name with a sin-
gle “m” in her signed declarations, we will use that spelling.
3068                    MOHAMMED v. GONZALES
of years without legal status, before arriving in the United
States.

   Following a hearing, the IJ denied Mohamed’s petition,
finding her not credible. Alternatively, the IJ concluded that,
even if she were credible, she did not demonstrate eligibility
for asylum, or entitlement to withholding or to protection
under CAT. The BIA affirmed the IJ’s adverse credibility
finding and declined to consider whether Mohamed would
have established eligibility for relief had she testified credi-
bly.

A.     Mohamed’s First Motion

   After the BIA denied her appeal, Mohamed hired a new
attorney who filed a motion to reconsider and remand. The
motion asked the BIA to reconsider on the ground that
Mohamed feared that she would be subjected to genital muti-
lation should she be returned to Somalia.2 It stated that over
ninety-eight percent of women in Somalia are subjected to
such mutilation,3 that Mohamed’s first attorney did not raise
the issue at the hearing or on appeal, and that Mohamed had
not yet been genitally mutilated. The last assertion — that
Mohamed had not yet been mutilated — was directly contra-
  2
     We note that many courts and the BIA refer to the practice at issue here
as FGM. We see no need for using initials rather than the full three word
phrase. We are short neither of paper nor of ink. The use of initials, if it
has any effect, serves only to dull the senses and minimize the barbaric
nature of the practice. The further bureaucratization of the language would
serve no useful purpose here. We refer to the custom however, because the
initials rather than the words appear occasionally in this opinion when
quoting portions of other decisions.
   3
     To support this statement, the motion cited “Exhibit C.” No such
attachment appears in the certified administrative record. According to the
record, Mohamed’s second motion, discussed below, did include an
Exhibit C — a report from the World Health Organization on female geni-
tal mutilation, stating that ninety-eight percent of the women in Somalia
are subjected to the practice.
                    MOHAMMED v. GONZALES                   3069
dicted by the attached physician’s report, which stated that the
“patient recollects having clitoris cut off with scissors at
young age,” and is “absent” a “clitoris” and a “prepuce.” Also
attached to the motion was a letter from Mohamed’s prior
counsel, in which she admitted that she failed to ask her minor
client whether she had been subjected to genital mutilation
and did not consider raising it as part of the asylum claim,
although she believed that such treatment was “clearly past
persecution” (and although the State Department reports con-
tained in the record of the hearing stated that “virtually all”
Somalian women were victims of that practice).

   In its opposition, the government argued, first, that
Mohamed’s motion did not qualify as a motion to reconsider,
because it did not specify errors of fact or law in the prior
decision. Second, it contended that Mohamed did not comply
with the requirements for a motion to remand for consider-
ation of new evidence because she sought to introduce evi-
dence that could have been presented at the hearing. Finally,
it argued that, to the extent Mohamed sought to reopen on the
ground of ineffective assistance of counsel, she failed to com-
ply with the BIA’s procedural requirements set forth in Mat-
ter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

   Mohamed filed a response to the government’s opposition
stating that she had complied with Lozada. Additionally, she
attached a declaration and a copy of a complaint form that she
had previously sent to the State Bar of California. The docu-
ments stated that Mohamed had already been subjected to
female genital mutilation, and made clear that she sought to
claim asylum, withholding, and protection under CAT on the
basis of this past experience. In her declaration Mohamed
wrote: “I then hired a new attorney . . . where I learned that
my subjection to female genital mutilation constituted past
persecution and torture.” Similarly, on the State Bar of Cali-
fornia complaint form, Mohamed alleged that her first attor-
ney “[f]ailed to raise issue of past persecution on account of
female genital mutilation.” The government requested that the
3070                    MOHAMMED v. GONZALES
BIA allow additional time for Mohamed’s first counsel to
respond to her allegations, although her response was attached
to the motion.

   One month later, the BIA issued a decision rife with errors
and inconsistencies. The last paragraph of the decision was
the only portion that addressed Mohamed’s motion. There, the
BIA appears to have properly construed the motion as a
motion to reopen. It found, however, that the “request for
reopening fails notwithstanding her ineffective assistance of
counsel claim” because “no evidence was presented with the
motion that establishes that [female genital mutilation] would
likely be performed . . . in the future.” Yet, the BIA then inex-
plicably concluded its opinion by “find[ing] that the new evi-
dence therefore does likely change the result of these
proceedings.” (emphasis added).

 Mohamed petitioned for review of the BIA’s denial of her
motion.4

B.     Second Motion

  Simultaneously with filing her petition for review,
Mohamed filed another motion, this time styling it as a
motion to reopen. Again, she alleged that her prior counsel
was ineffective in failing to raise the issue of female genital
mutilation. She stated that her claim was based on past perse-
cution and that she indeed had been mutilated as a child, and
  4
    In her petition, Mohamed also requested review of the BIA’s earlier
decision to dismiss her appeal on the merits. By an earlier order, we lim-
ited review to the denial of the motion to reconsider and remand, because
the direct appeal was untimely. We have previously held that where, due
to counsel’s error, a petition for review is untimely, the error deprives the
alien of the appellate proceeding entirely and prejudice is presumed. See
Dearinger ex rel. Volkova v. Reno, 232 F.3d 1042, 1045 (9th Cir. 2000).
However, Mohamed does not raise this potential claim of ineffective assis-
tance in her current motion, perhaps because the late filing was the error
of her current counsel.
                        MOHAMMED v. GONZALES                           3071
she explained that “the previous motion for reconsideration
contained a scribner’s error.”5 Attached to the motion were
the State Bar of California complaint form against the first
counsel, first counsel’s letter, Mohamed’s declaration, the
physician’s report, and a report on female genital mutilation
from the World Health Organization.

   The BIA denied Mohamed’s second motion as numerically
barred. Nevertheless, it turned to the substance of the motion
and attempted to clarify its first opinion. It acknowledged its
“typographical errors” and explained that Mohamed “did not
demonstrate any prejudice resulting from her prior counsel’s
representation such as would affect the outcome of her case
and would amount to a due process violation.” Alternatively,
the BIA considered the motion as a motion to reconsider and
concluded that, “[t]o the extent that the current motion is sub-
ject to being construed as a motion to reconsider, we find that
it must be denied because [Mohamed] has not demonstrated
any substantive error in our [first] decision . . . .”

   Mohamed petitioned for review of the BIA’s decision
denying her second motion. We granted her motion to consol-
idate review of the two orders denying her motions to recon-
sider and reopen. Two days before we heard oral argument,
the government moved to remand the case so that the BIA
could reconsider and clarify its decisions.6
  5
     Although Mohamed alleges ineffective assistance only against her
prior counsel, her current counsel has made numerous mistakes in the
motions filed before the BIA and in her petition before this court. In addi-
tion to the “scribner’s” mistake in the first motion, and the failure to file
a timely appeal discussed in footnote 4 above, Mohamed’s current attor-
ney has filed two separate corrections to her brief because of deficiencies.
Furthermore, even after the corrections were made, it appears that she
failed to attach what she refers to as “Exhibit A” — evidence of
Mohamed’s request for a complete decision from the BIA on the first
motion.
   6
     Specifically, the government sought remand for the BIA to consider:
3072                    MOHAMMED v. GONZALES
II.    ANALYSIS

   We have jurisdiction over Mohamed’s petitions for review
pursuant to 8 U.S.C. § 1252. We review BIA rulings on
motions to reopen and reconsider for abuse of discretion and
reverse only if the Board acted arbitrarily, irrationally, or con-
trary to law. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.
2002); Singh v. INS, 213 F.3d 1050, 1052 (9th Cir. 2000). We
review factual findings for substantial evidence. Lin v. Ash-
croft, 377 F.3d 1014, 1023 (9th Cir. 2004). Questions of law,
including claims of due process violations due to ineffective
assistance, we review de novo. Id.

A.     Procedural issues

   As described above, Mohamed’s case is characterized by a
series of errors committed by the agency responsible for adju-
dicating her claim, and by her attorneys.7 Before considering
the question whether Mohamed has demonstrated ineffective
assistance sufficient to warrant reopening, we must address
the procedural complications raised by the “woefully inade-

     1) whether [it] should reissue its [first] decision, or take other
     measures to ensure that the decision sets forth the intended state-
     ment of the agency on the petitioner’s first motion to reopen, and
     2) whether petitioner’s second motion to reopen is barred by the
     numerical limitation on motions to reopen, in light of any action
     taken upon remand with regard to the [first] decision.
   7
     We note that none of the “typographical,” “scribner,” or other errors
that complicate our task appear to be the fault of Mohamed herself. As we
have previously emphasized, “[t]he role of an attorney in the deportation
process is especially important. For the alien unfamiliar with the laws of
our country, an attorney serves a special role in helping the alien through
a complex and completely foreign process.” Monjaraz-Munoz v. INS, 327
F.3d 892, 897 (9th Cir. 2003). Furthermore, the obligation of counsel is
greater where, as here, the client is a minor. See Lin v. Ashcroft, 377 F.3d
1014,1025 (9th Cir. 2004) (“[C]oncern about [due process] is intensified
when the petitioner is a minor.”).
                       MOHAMMED v. GONZALES                          3073
quate” adjudication and representation below. See Niam v.
Ashcroft, 354 F.3d 652, 654 (7th Cir. 2004).

   Mohamed’s first motion, which was filed as a motion to
reconsider and remand, erroneously stated that Mohamed
feared future female genital mutilation. Nonetheless, the
attached documents, including Mohamed’s affidavit and the
physician’s report, made clear that the claim was based on
past persecution, and the motion unambiguously asked the
BIA to consider her former counsel’s ineffective assistance in
failing to raise the mutilation issue. The BIA properly con-
strued the motion as a motion to reopen. Our case law holds
that a motion to reopen — not a motion to reconsider — is the
proper “avenue ordinarily available to pursue ineffective
assistance of counsel claims.” Iturribarria v. INS, 321 F.3d
889, 896-97 (9th Cir. 2003) (instructing the BIA to treat
motions based on ineffective assistance of counsel claims as
motions to reopen); see also Singh v. Ashcroft, 367 F.3d 1182,
1185 (9th Cir. 2004).8

   The BIA abused its discretion, however, by denying the
motion in an incomplete opinion and in failing to consider all
the attached evidence. The BIA’s opinion was nonsensical: It
referred to a direct appeal rather than to a motion to recon-
sider or reopen; the second page began mid-sentence and was
unrelated to the first page, making the reasoning difficult to
follow; and it stated that the new evidence did likely affect the
outcome of Mohamed’s case, even though it went on to deny
the motion. Furthermore, the BIA treated the ineffective assis-
tance claim in a cursory fashion and gave no indication that
it considered either the significant documentary evidence
  8
    A motion to reconsider does not present new law or facts, but rather
challenges determinations of law and fact made by the BIA. 8 C.F.R.
§ 1003.2(b)(1); see also Iturribarria, 321 F.3d at 895-96; Socop-Gonzalez
v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc). In contrast, a
motion to reopen seeks to present new facts that would entitle the alien to
relief from deportation. See 8 C.F.R. § 1003.2(c); see also Socop-
Gonzalez, 272 F.3d at 1180.
3074                MOHAMMED v. GONZALES
demonstrating Mohamed’s past genital mutilation or her com-
pliance with Lozada.

   Not only was the BIA’s opinion an example of sloppy adju-
dication, it contravened considerable precedent. We have held
that the BIA must issue a decision that fully explains the rea-
sons for denying a motion to reopen. See Maravilla Maravilla
v. Ashcroft, 381 F.3d 855, 858 (9th Cir. 2004) (“This court
has held that the BIA must ‘indicate with specificity that it
heard and considered petitioner’s claims.’ ”) (quoting Arrozal
v. INS, 159 F.3d 429, 433 (9th Cir. 1998)); Rodriguez-Lariz
v. INS, 282 F.3d 1218, 1227 (9th Cir. 2002) (holding that the
BIA abused its discretion where it “merely repeated petition-
ers’ claims and summarily dismissed them without even pur-
porting to engage in any substantive analysis or articulating
any reasons for its decision.”). Furthermore, the BIA is obli-
gated to consider and address in its entirety the evidence sub-
mitted by a petitioner. See Mejia v. Ashcroft, 298 F.3d 873,
879-80 (9th Cir. 2002); Kamalthas v. INS, 251 F.3d 1279,
1284 (9th Cir. 2001).

    Were the first motion and decision the only materials
before us, we would be inclined to grant the government’s
motion to remand and to order the BIA to “take measures to
ensure that its decision sets forth the intended statement of the
agency,” as the government requests. See Maravilla
Maravilla, 381 F.3d at 858 (remanding for reconsideration
because the BIA’s decision was “[s]o far afield of the proper
two-pronged analysis . . . that it [wa]s unclear whether it actu-
ally treated petitioners’ motion as an ineffective assistance of
counsel claim.”). In this case, however, the BIA has already
had a second opportunity to address the claim and has done
so. Mohamed filed a second motion in which she made it
clear that her ineffective assistance claim was based on her
past genital mutilation. Although the motion was improperly
titled a motion to reopen, its purpose was to ask the BIA to
reconsider its previous decision, and to make the BIA aware
that it might have overlooked evidence in the record. In
                    MOHAMMED v. GONZALES                   3075
response to this motion, the BIA issued an opinion in which
it acknowledged the “typographical” mistakes in its prior
opinion, and explained that it had found that Mohamed failed
to demonstrate prejudice as the result of any ineffective repre-
sentation. In the alternative, it considered the second motion
as a motion to reconsider, and denied it on the basis that its
initial decision was correct.

   As cliché-lovers are wont to say, the BIA has already had
two “bites at the apple,” see Eminence Capital, LLC v.
Aspeon, Inc., 316 F.3d 1048, 1053 (9th Cir. 2003) (Reinhardt,
Circuit Judge, concurring), and has rendered its considered
judgment regarding a lack of prejudice. The government’s
request to remand indicated no willingness to have the BIA
reconsider the substance of that dispositive ruling. See note 6
supra. Accordingly, we now proceed to review the BIA’s
decisions on Mohamed’s motions, including its second (cor-
rected) decision in which it reaffirmed its earlier decision to
refuse, on the ground of lack of prejudice, to allow Mohamed
to reopen her proceeding on the ground of ineffectiveness of
counsel.

B.   Ineffective assistance of counsel claim

   [1] Although there is no Sixth Amendment right to counsel
in a deportation proceeding, the due process guarantees of the
Fifth Amendment “still must be afforded to an alien-
petitioner.” Singh, 367 F.3d at 1186. Ineffective assistance of
counsel amounts to a violation of due process if “the proceed-
ing was so fundamentally unfair that the alien was prevented
from reasonably presenting his case.” Maravilla Maravilla,
381 F.3d at 858 (quoting Lopez v. INS, 775 F.2d 1015, 1017
(9th Cir. 1985)). To prevail, the petitioner must demonstrate
first that counsel failed to perform with sufficient compe-
tence, and, second, that she was prejudiced by counsel’s per-
formance. Id. However, she need not show that the counsel’s
ineffectiveness definitively changed the outcome. Rather,
prejudice results when “the performance of counsel was so
3076                   MOHAMMED v. GONZALES
inadequate that it may have affected the outcome of the pro-
ceedings.” Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir. 1999)
(emphasis added).

   A petitioner who seeks to reopen on the basis of ineffective
assistance of counsel is usually expected to comply with the
procedural guidelines set forth in Matter of Lozada, 19 I. &
N. Dec. at 639 (requiring petitioner to submit an affidavit
explaining his agreement with the former counsel, offer proof
that prior counsel has been informed of the allegations and
given an opportunity to respond, and show that a complaint
against prior counsel was filed with the proper authorities);
see also Iturribarria, 321 F.3d at 900.9 Mohamed has done so:
She included a declaration explaining her agreement with her
first attorney, a letter from that attorney admitting that she had
made a mistake, and a copy of the complaint form filed with
the State Bar of California.

   [2] The government does not contest Mohamed’s assertion
that her first counsel’s performance was ineffective; rather, it
argues only that counsel’s performance did not prejudice her
case. In order to assess whether Mohamed suffered prejudice,
“[w]e must consider the underlying merits of the case to come
to a tentative conclusion as to whether [her] claim, if properly
presented, would be viable.” Lin, 377 F.3d at 1027.10 Thus,
  9
    Notably, this court has rejected the BIA’s position that compliance
with Lozada is always necessary. See Castillo-Perez v. INS, 212 F.3d 518,
525 (9th Cir. 2000). For example, we have permitted ineffective assistance
of counsel claims to go forward “when there is substantial compliance
with Lozada such that the purpose of Lozada is fully served by other
means.” Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824-25 (9th Cir. 2003)
(internal quotation marks and citation omitted), and when the facts are
plain on the face of the administrative record. See, e.g., Castillo-Perez,
212 F.3d at 525; Escobar-Grijalva v. INS, 206 F.3d 1331, 1335 (9th Cir.
2000).
   10
      Because Mohamed’s genital mutilation claim is supported by docu-
mentary evidence — medical evidence of her genital mutilation, State
Department Reports, and a letter from her prior counsel admitting her mis-
take — her motion to reopen does not hinge on her credibility.
                         MOHAMMED v. GONZALES                            3077
the question before us is whether first counsel’s failure to
present evidence of Mohamed’s past genital mutilation “may
have affected the outcome of the proceedings.” Iturribarria,
321 F.3d at 900 (quotation marks and citation omitted); see
also Munoz v. Ashcroft, 339 F.3d 950, 955 (9th Cir. 2003).
Mohamed must demonstrate only that she has plausible
grounds for relief. Lin, 377 F.3d at 1027. “We need not con-
clude that [she] would win or lose on any claim, only that
[her] claims merit full consideration by the BIA.” Id.11 We
thus examine whether first counsel failed to present plausible
claims for relief when she failed to introduce evidence of past
female genital mutilation in support of Mohamed’s asylum,
withholding, and CAT applications.

a)        Asylum

          i.   Past Persecution

   [3] To establish eligibility for asylum on the basis of past
persecution, Mohamed “must show: (1) an incident . . . that
rise[s] to the level of persecution; (2) that [wa]s ‘on account
of’ one of the statutorily-protected grounds; and (3) [wa]s
committed by the government or forces the government is
either ‘unable or unwilling’ to control.” Navas v. INS, 217
F.3d 646, 655-56 (9th Cir. 2000). We address each element in
turn.

   First, we have no doubt that the range of procedures collec-
tively known as female genital mutilation rises to the level of
     11
     In its brief, the government argues that the standard we should apply
in reviewing Mohamed’s ineffective assistance of counsel claim is
whether “the record evidence compels the conclusion that raising her
FGM claims to the immigration judge and to the Board would have been
sufficient to establish her eligibility . . . .” (emphasis added). However,
this assertion is contrary to the law of this circuit. As discussed above, this
court has consistently held that Mohamed need only establish that her
prior counsel’s ineffective assistance may have affected her case.
3078                     MOHAMMED v. GONZALES
persecution within the meaning of our asylum law.12 As the
Seventh Circuit has written, the mutilation of women and girls
is “a horrifically brutal procedure, often performed without
anesthesia” that causes both short- and long-term physical and
psychological consequences. Nwaokolo v. INS, 314 F.3d 303,
308 (7th Cir. 2002) (per curiam). The practice has been inter-
nationally recognized as a violation of the rights of women
and girls.13 Within the United States, the practice of genital
  12
      The Department of State has classified, based on World Health Orga-
nization typology, the prevalent forms of female genital mutilation. Type
I, commonly referred to as “clitoridectomy,” is the removal “of the clitoral
hood with or without removal of all or part of the clitoris.” Type II, com-
monly referred to as “excision,” is the removal “of the clitoris together
with part or all of the labia minora.” Type III, commonly referred to as
“infibulation,” is the removal “of part or all of the external genitalia (clito-
ris, labia minora and labia majora) and stitching or narrowing of the vagi-
nal opening, leaving a very small opening, about the size of a matchstick,
to allow for the flow of urine and menstrual blood.” Prevalence of the
Practice of Female Genital Mutilation (FGM); Laws Prohibiting FGM and
Their Enforcement; Recommendations on How to Best Work to Eliminate
FGM, U.S. Dept. of State, Report on Female Genital Mutilation, at 5
(updated June 27, 2001), available at http://www.state.gov/g/wi/rls/
rep/c6466.htm. Type II (excision) is the most widely practiced form. Id.
It appears from the physician’s report in the record that Mohamed experi-
enced Type I in its complete form.
   13
      See, e.g., Report of the Committee on the Elimination of All Forms
of Discrimination Against Women, General Recommendation No. 14,
U.N. GAOR, 45th Sess., Supp. No. 38 & Corr. 1, at 80, ¶ 438, U.N. Doc.
A/45/38 (1990); Declaration on the Elimination of Violence Against
Women, G.A. Res. 104, U.N. GAOR, 48th Sess., Art. 2(a), U.N. Doc. A/
48/629 (1993) (including female genital mutilation as an example of vio-
lence covered by the resolution); Traditional or Customary Practices
Affecting the Health of Women and Girls, G.A. Res. 128, U.N. GAOR,
56th Sess., Supp. 49, at 2, U.N. Doc. A/RES/56/128 (2001) (reaffirming
that female genital mutilation “constitute[s] a definite form of violence
against women and girls and a serious violation of their human rights”).
Australia, Canada, France, New Zealand, Sweden, and the United King-
dom all criminalize the practice. See Report on Female Genital Mutilation
as Required by Conference Report (H. Rept. 106-997) to Pub. L. 106-429
(Foreign Operations, Export Financing and Related Programs Appropria-
tions Act, 2001) at 25-27.
                        MOHAMMED v. GONZALES                          3079
mutilation of female minors has been prohibited by federal
law since 1996. See 18 U.S.C. § 116(a) (providing that who-
ever “knowingly circumcises, excises, or infibulates the
whole or any part of the labia majora or labia minora or clito-
ris of another person who has not attained 18 years” shall be
fined or imprisoned for up to five years). In making such
mutilation a criminal offense, Congress found that the proce-
dure “often results in the occurrence of physical and psycho-
logical health effects that harm the women involved.” Pub. L.
104-208, § 645(a), 110 Stat. 3009-546 (1996).

   [4] Furthermore, the BIA has held that female genital muti-
lation constitutes “persecution within the meaning of section
101(a)(42)(A) of the [Immigration and Naturalization] Act, 8
U.S.C. § 1101(a)(42)(A),” Kasinga, 21 I. & N. Dec. at 365,
as have several courts of appeals. See, e.g., Abay, 368 F.3d at
638 (“Forced female genital mutilation involves the infliction
of grave harm constituting persecution . . . .”); Abankwah, 185
F.3d at 23 (“That FGM involves the infliction of grave harm
constituting persecution under Section 101(a)(42)(A) of the
Act, 8 U.S.C. § 1101(a)(42)(A) (1994), is not disputed
here.”); cf. Balogun v. Ashcroft, 374 F.3d 492, 499 (7th Cir.
2004) (“The Agency does not dispute, at least with any force,
that the type of FGM which [petitioner] has alleged is ‘perse-
cution.’ ”). Although this circuit has not yet ruled on whether
female genital mutilation rises to the level of persecution,14 we
have “consistently found persecution where, as here, the peti-
tioner was physically harmed.” Duarte de Guinac v. INS, 179
F.3d 1156, 1161 (9th Cir. 1999); see also Chand v. INS, 222
F.3d 1066, 1073-74 (9th Cir. 2000). Furthermore,
“[p]ersecution may be emotional or psychological, as well as
  14
    In one recent case, we were presented with a claim of female genital
mutilation but did not express an opinion on the merits of the claim.
Azanor v. Ashcroft, 364 F.3d 1013 (9th Cir. 2004). In another, we were
confronted with a related issue, but that case was taken en banc in an order
prohibiting its citation as precedent. Abebe v. Gonzales, slip op. at 2911
(9th Cir. March 3, 2005) (order).
3080                    MOHAMMED v. GONZALES
physical.” Mashiri v. Ashcroft, 383 F.3d 1112, 1120 (9th Cir.
2004). Indeed, we have held that a forced pregnancy examina-
tion, which does not necessarily involve physical injury nor
result in the same permanent health effects as genital mutila-
tion, constitutes persecution. See Li v. Ashcroft, 356 F.3d
1153, 1158 & n.4 (9th Cir. 2004) (en banc) (involving a
“crude” and “physically invasive” exam performed without
petitioner’s consent). In sum, the extremely painful, physi-
cally invasive, psychologically damaging and permanently
disfiguring process of genital mutilation undoubtedly rises to
the level of persecution.15

   [5] The second question is whether Mohamed’s subjection
to mutilation was “on account of” one of the statutorily pro-
tected grounds. This circuit has not yet ruled on whether
female genital mutilation occurs “on account of” a protected
ground. However, other circuits, as well as the BIA, have rec-
ognized that female genital mutilation “constitut[es] persecu-
tion on account of membership in a particular social group
. . . .” See Abay, 368 F.3d at 638 (emphasis added) (citing
Kasinga, 21 I. & N. Dec. at 365); Abankwah, 185 F.3d at 21,
23-25 (noting that the BIA “did not dispute that [petitioner’s]
fear of genital mutilation was on account of her membership
in a cognizable social group” and holding that petitioner had
  15
     We reject the government’s suggestion that female genital mutilation
cannot be a basis for a claim of past persecution because it is “widely-
accepted and widely-practiced.” The fact that persecution is widespread
“does not alter our normal approach to determining refugee status or make
a particular asylum claim less compelling,” Ndom v. Ashcroft, 384 F.3d
743, 752 (9th Cir. 2004); nor does its cultural acceptance. Persecution
“simply requires that the perpetrator cause the victim suffering or harm”
and does not require “that the perpetrator believe[ ] the victim has commit-
ted a crime or some wrong.” Pitcherskaia v. INS, 118 F.3d 641, 647-48
(9th Cir. 1997). “Whether an act is or is not persecution cannot depend on
whether it is rational . . . from the point of view of the persecutors.” Mon-
tecino v. INS, 915 F.2d 518, 520 (9th Cir. 1990). In addition, the consent
or involvement of Mohamed’s parents in the procedure would not change
the analysis. See Faruk v. Ashcroft, 378 F.3d 940, 943 (9th Cir. 2004)
(holding that violence by family members can constitute persecution).
                        MOHAMMED v. GONZALES                            3081
demonstrated a well-founded fear of future mutilation); see
also Balogun, 374 F.3d at 499 (noting that the agency con-
ceded that female genital mutilation constitutes persecution
on account of membership in a particular social group). We
have no doubt that these decisions correctly reflect the law.

   In this case, there are at least two ways in which the agency
could define the social group to which Mohamed belongs.
First, it could determine that she was persecuted because of
her membership in the social group of young girls in the
Benadiri clan. See Kasinga, 21 I. & N. Dec. at 367-368 (hold-
ing that the persecution the applicant feared was “ ‘on account
of’ her status as a member of a particular social group consist-
ing of young women of [her tribe] who have not yet had FGM
. . . and oppose the practice.”).16 Alternatively, because the
practice of female genital mutilation in Somalia is not clan
specific, but rather is deeply imbedded in the culture through-
out the nation and performed on approximately 98 percent of
all females, the agency could define the social group as that
of Somalian females.

  [6] Although we have not previously expressly recognized
females as a social group,17 the recognition that girls or
   16
      The BIA’s decision in Kasinga defined the social group in terms of
gender and clan membership but also put emphasis on the women’s shared
opposition to the persecutory conduct. We believe that opposition is not
required in order to meet the “on account of” prong in female genital muti-
lation cases. The persecution at issue in these cases — the forcible, painful
cutting of a female’s body parts — is not a result of a woman’s opposition
to the practice but rather a result of her sex and her clan membership and/
or nationality. That is, the shared characteristic that motivates the persecu-
tion is not opposition, but the fact that the victims are female in a culture
that mutilates the genitalia of its females. Cf. INS v. Elias-Zacarias, 502
U.S. 478, 481-82 (1992) (focusing on the persecutor’s motive to decide
the “on account of” prong); see also Deborah Anker, The Law of Asylum
in the United States at 390, n. 720 (3d ed. 1999).
   17
      Cf. Fisher v. INS, 79 F.3d 955, 965-66 (9th Cir. 1996) (en banc)
(Canby, Circuit Judge, concurring) (explaining that, in denying asylum
petition, court had not reached the issue of whether persecution on account
of gender could constitute persecution on account of membership in a
social group); The Law of Asylum at 367 (arguing that “U.S. law is unfor-
tunately under-developed in th[e] area” of gender persecution).
3082                MOHAMMED v. GONZALES
women of a particular clan or nationality (or even in some cir-
cumstances females in general) may constitute a social group
is simply a logical application of our law. We have held “that
a ‘particular social group’ is one united by a voluntary associ-
ation . . . or by an innate characteristic that is so fundamental
to the identities or consciences of its members that members
either cannot or should not be required to change it.”
Hernandez-Montiel v. INS, 225 F.3d 1084, 1093 (9th Cir.
2000) (emphasis in original) (recognizing that persecution on
account of homosexuality can constitute persecution on
account of membership in a particular social group). Few
would argue that sex or gender, combined with clan member-
ship or nationality, is not an “innate characteristic,” “funda-
mental to individual identit[y].” Indeed, in In re Acosta, 19 I.
& N. Dec. 211, 233 (BIA 1985), overruled in part on other
grounds by In re Mogharrabi, 19 I. & N. Dec. 439 (BIA
1987), the BIA listed gender as an example of a prototypical
immutable characteristic that could form the basis for a social
group. See also Hernandez-Montiel, 225 F.3d at 1094-1095
(“[S]exual orientation and sexual identity can be the basis for
establishing a ‘particular social group,’ ”); Fatin v. INS, 12
F.3d 1233, 1240 (3d Cir. 1993) (holding that persecution
based on gender may constitute persecution based on mem-
bership in a particular social group). In addition, the agency’s
own “Gender Guidelines,” which provide Asylum Officers
with guidance on adjudicating women’s claims of asylum,
state that gender is an immutable trait that can qualify under
the rubric of “particular social group.” INS Office of Interna-
tional Affairs, Gender Guidelines, Considerations for Asylum
Officers Adjudicating Asylum Claims From Women, at 4
(May 26, 1995) [hereinafter INS Gender Guidelines]. Finally,
the Office of the United Nations High Commissioner for Ref-
ugees has made clear that “women may constitute a particular
social group under certain circumstances based on the com-
mon characteristic of sex, whether or not they associate with
one another based on that shared characteristic.” UNHCR,
Guidelines on International Protection: Membership of a
                     MOHAMMED v. GONZALES                     3083
Particular Social Group, at 4 (HCR/GIP/02/02, 7 May 2002).18
Its analysis provides significant guidance for issues of refugee
law. INS v. Cardoza-Fonseca, 480 U.S. 421, 439-40 (1987).

   [7] Moreover, there is little question that genital mutilation
occurs to a particular individual because she is a female. That
is, possession of the immutable trait of being female is a moti-
vating factor — if not a but-for cause — of the persecution.
Indeed, the BIA has recognized that female genital mutilation
is a form of gender-based persecution, explaining that female
genital mutilation “is practiced, at least in some significant
part, to overcome sexual characteristics of young women” and
“to control women’s sexuality.” Kasinga, 21 I. & N. Dec. at
367-368; see also INS Guidelines at 4-5 (recognizing that
genital mutilation is a form of mistreatment that occurs on
account of gender and that may constitute past persecution).

   [8] In short, we conclude that Mohamed’s claim that she
was persecuted “on account of” her membership in a social
group, whether it be defined as the social group comprised of
Somalian females, or a more narrowly circumscribed group,
such as young girls in the Benadiri clan, not only reflects a
plausible construction of our asylum law, but the only plausi-
ble construction.

  [9] Finally, on remand, Mohammed would almost certainly
be able to demonstrate that the government of Somalia was
unable or unwilling to control her persecution. The State
Department reports in the record explain that female genital
mutilation “is a near-universal practice.” Although the former
government adopted a policy favoring the eradication of
female genital mutilation in 1988, the central authority in
Somalia subsequently fell and the policy was never imple-
mented. There is currently no law outlawing the practice.
Country Report at 13; Profile at 31. Consequently, “[t]here
  18
    See also UNHCR, Guidelines on International Protection: Gender-
Related Persecution (HCR/GIP/02/01, 7 May 2002).
3084                   MOHAMMED v. GONZALES
does not appear to be any effective protection at present from
FGM for an unwilling woman or girl.” Profile at 31.19

       ii.   Government’s rebuttal burden

   [10] Once a petitioner demonstrates past persecution within
the definition of the Act, she is entitled to a presumption of
a well-founded fear of future persecution. 8 C.F.R.
§ 1208.13(b)(1)(i). The government must then rebut that pre-
sumption by demonstrating by a preponderance of evidence
that circumstances have fundamentally changed or that relo-
cation is possible, so that the petitioner no longer has a well-
founded fear that she would be persecuted. Id.; see also
Mamouzian v. Ashcroft, 390 F.3d 1129, 1135 (9th Cir. 2004);
Baballah v. Ashcroft, 335 F.3d 981, 992 (9th Cir. 2003).

   The government argues, quoting Oforji v. Ashcroft, 354
F.3d 609, 615 (7th Cir. 2003), that Mohamed cannot be eligi-
ble for asylum because she has already suffered genital muti-
lation and therefore, “there is no chance that she would be
personally tortured again by the procedure.”20 That is, the
government contends that the presumption of a well-founded
fear of future persecution is automatically rebutted because
  19
      The record before us does not indicate who mutilated Mohamed. If,
as the documentary evidence indicates is likely, it was her family members
or fellow clan members her claim is nevertheless valid. “Indeed we have
previously recognized that a person can be persecuted by members of the
same group.” Maini v. INS, 212 F.3d 1167, 1174 (9th Cir. 2000) (citing
Andriasian v. INS, 180 F.3d 1033 (9th Cir. 1999)). Furthermore, “[t]here
is no exception to the asylum statute for violence from family members;
if the government is unable or unwilling to control persecution, it matters
not who inflicts it.” Faruk v. Ashcroft, 378 F.3d 940, 943 (9th Cir. 2004).
   20
      In Azanor, 364 F.3d 1013, we cited the Seventh Circuit’s opinion in
Oforji, 354 F.3d 609, but only when setting forth the government’s argu-
ments opposing petitioner’s Convention Against Torture claim. Azanor,
364 F.3d at 1020. We did not adopt the Seventh Circuit’s reasoning.
Rather, we remanded the case to the BIA, because it had applied the
wrong legal standard and provided only cursory analysis of the CAT
claim.
                        MOHAMMED v. GONZALES                           3085
the persecution has already occurred and will not be repeated.
The government’s position is not supported by either the
BIA’s precedent or our own opinions in analogous circum-
stances. In fact, there are several reasons why the agency and
the court would be compelled to conclude that the govern-
ment has failed to rebut the presumption of a well-founded
fear of future persecution.

   The primary reason that such a conclusion is necessary is
that persecution in the form of female genital mutilation is
similar to forced sterilization and, like that other persecutory
technique, must be considered a continuing harm that renders
a petitioner eligible for asylum, without more. That is, the
individual who endures sterilization does not need to have a
fear of the same persecution recurring in the future in order
to be eligible for withholding of removal. See Qu v. Gonzales,
slip op. at 2933 (9th Cir. March 8, 2005); In re Y-T-L, 23 I.
& N. Dec. 601 (BIA 2003).21 Rather, we have held that forced
sterilization “should not be viewed as a discrete, onetime act,
comparable to a term in prison, or an incident of severe beat-
ing or even torture. Coerced sterilization is better viewed as
a permanent and continuing act of persecution that has
deprived a couple of the natural fruits of conjugal life . . .”
Qu, slip op. at 2946 (quoting In re Y-T-L, 23 I. & N. Dec. at
606). “[S]uch a permanent and continuing form of persecution
requires a special result under the asylum regulations, namely
that applicants who have suffered forced or involuntary steril-
ization necessarily have an inherent well-founded fear of
  21
    Although “a completed sterilization removes any reasonable, objective
basis on which to fear a future act of coerced abortion or sterilization,” In
re Y-T-L, 23 I. & N. at 606, both the BIA and this court have rejected the
“anomalous result that the act of persecution itself would also constitute
the change in circumstances that would result in the denial of asylum to
such persons.” In re Y-T-L, 23 I. & N. Dec. at 605; see also Qu, slip op.
at 2945. The government urges the same anomalous result in this case:
that Mohamed’s experience of genital mutilation should constitute the
change in circumstances that would result in the denial of her asylum
claim.
3086                    MOHAMMED v. GONZALES
future persecution because such persons will be persecuted for
the remainder of their lives.” Qu, slip op. at 2946; see also Ge
v. Ashcroft, 367 F.3d 1121, 1127 (9th Cir. 2004); He v. Ash-
croft, 328 F.3d 593, 604 (9th Cir. 2003).

   Like forced sterilization, genital mutilation permanently
disfigures a woman, causes long term health problems, and
deprives her of a normal and fulfilling sexual life.22 The
World Health Organization reports that even the least drastic
form of female genital mutilation can cause a wide range of
complications such as infection, hemorrhaging from the clito-
ral artery during childbirth, formation of abscesses, develop-
ment of cysts and tumors, repeated urinary tract infections,
and psuedo infibulation. See World Health Organization,
Female Genital Mutilation: An Overview at 14-15 (1998).
Many women subjected to genital mutilation suffer psycho-
logical trauma. Id. at 15-17. In addition, it “can result in per-
manent loss of genital sensation and can adversely affect
sexual and erotic functions.” Kasinga, 21 I. & N. Dec. at 361;
see also Abay, 368 F.3d at 638. Thus, “[i]n addition to the
physical and psychological trauma that is common to many
  22
     We recognize that forced sterilization, unlike female genital mutila-
tion, is expressly recognized as past persecution by the INA. See INA
§ 101(a)(42), 8 U.S.C. § 1101(a)(42) (stating that a person who has been
forced to abort a pregnancy or to undergo involuntary sterilization “shall
be deemed to have been persecuted on political opinion.”). However, the
statute, which was enacted in order to overcome BIA rulings to the effect
that forced abortions and sterilizations did not constitute persecution on
account of one of the five reasons enumerated in the INA, see Qu, slip op.
at 2946-47 (discussing legislative history), does not in its text provide for
automatic asylum upon a showing of past sterilization. Rather, the princi-
ple that the fact of sterilization cannot be used by the government to rebut
the fear of future harm was developed by the BIA and the courts after the
legislation was enacted as a recognition of the special, continuing, and
permanent nature of coercive population control. Thus, assuming that
Mohamed’s experience constitutes past persecution on account of a pro-
tected ground — a subject that, unlike sterilization, is not expressly
addressed by statute — the reasoning in the forced sterilization cases
would appear to apply equally to the case of genital mutilation.
                    MOHAMMED v. GONZALES                    3087
forms of persecution [female genital mutilation] involves
drastic and emotionally painful consequences that are unend-
ing.” See Qu, slip op. at 2946. Therefore, our precedent com-
pels the conclusion that genital mutilation, like forced
sterilization, is a “permanent and continuing” act of persecu-
tion, which cannot constitute a change in circumstances suffi-
cient to rebut the presumption of a well-founded fear.

   Alternatively, even were female genital mutilation not anal-
ogous to forced sterilization and therefore the presumption of
a well-founded fear was rebuttable, the government might
have some difficulty in establishing that Mohamed would not
be subjected to further violence that is related to her past per-
secution, given the conditions in Somalia. As discussed
above, the BIA has recognized that female genital mutilation
is not simply an isolated act of violence but rather a form of
gender persecution, practiced to overcome sexual characteris-
tics of young women. Kasinga, 21 I. & N. Dec. at 367-68.
The State Department Reports in the record make clear that
the subordination and persecution of women in Somalia is not
limited to genital mutilation. Rather, “[w]omen are subordi-
nated systematically in the country’s overwhelmingly patriar-
chal culture,” and “[r]ape is commonly practiced in inter-clan
conflicts.” Country Report at 11. As a member of the minority
Benadiri clan, Mohamed is “especially vulnerable to attack”
and has “little or nothing to which to return.” Profile at 15;
see also Awale v. Ashcroft, 384 F.3d 527, 531 (8th Cir. 2004)
(explaining that Somalian women of minority clans “who lack
the protection of powerful clan structures or who belong to
particularly vulnerable groups, such as ethnic minorities, are
particularly at risk.”).

   Indeed, Mohamed might also be at risk of further genital
mutilation. According to the State Department Report,
approximately 80 percent of Somalian women “are subjected
to infibulation,” where an “incision is made in the [genital]
lips so that raw surfaces can be stitched together covering the
urethra and most of the vagina.” Country Report at 11; Profile
3088                MOHAMMED v. GONZALES
at 18. The physician’s report in the record indicates that
Mohamed’s clitoris and prepuce have been cut off but she has
not been subjected to infibulation. Reports in the record fur-
ther indicate that, in Somalia, “extramarital sex is completely
unacceptable and FGM is used to ensure that it does not
occur.” World Health Report at 3. Mohamed, though unmar-
ried, is currently using birth control, raising the possibility
that on remand she could demonstrate that she is at risk for
further genital mutilation, specifically infibulation, because
she has engaged in extramarital sex. See Abankwah, 185 F.3d
at 25-26 (holding that a Ghanian woman who feared genital
mutilation as punishment for extra-marital sex was eligible for
asylum).

   [11] In sum, because female genital mutilation is, like
forced sterilization, a “permanent and continuing” act of per-
secution, our precedent dictates the conclusion that the pre-
sumption of well founded fear in such cases cannot be
rebutted. Cf. Qu, slip op. at 2947. Although the alternative
reasons may be less compelling and are not as clearly man-
dated by existing precedent, we think that they too present
plausible explanations for why the presumption would prove
dispositive in Mohamed’s case.

    iii.   Humanitarian exception

   [12] Even if the presumption of a well-founded fear of
future persecution were rebuttable, Mohamed might still suc-
ceed in obtaining asylum on remand. Under the humanitarian
exception, a victim of past persecution may be granted asylum
even without a fear of related future persecution, if the appli-
cant establishes (1) compelling reasons for being unwilling or
unable to return because of the severity of the past persecu-
tion, 8 C.F.R. § 1208.13(b)(1)(iii)(A), or (2) a reasonable pos-
sibility that she may suffer other serious harm upon returning
to that country, 8 C.F.R. § 1208.13(b)(1)(iii)(B). See Belishta
v. Ashcroft, 378 F.3d 1078, 1081 (9th Cir. 2004) (remanding
for consideration of humanitarian grant where fear of future
                    MOHAMMED v. GONZALES                    3089
harm was not related to a protected ground); Lal v. INS, 255
F.3d 998, 1003, 1008-10, as amended by 268 F.3d 1148 (9th
Cir. 2001) (holding petitioner eligible for asylum on the basis
of severe past persecution under the humanitarian exception,
even though he suffered from no continuing disability).

   Mohamed may qualify under either of these exceptions.
First, as detailed above, female genital mutilation is a particu-
larly severe form of past persecution because of its many con-
tinuing effects. Second, as discussed previously, Mohamed
might be at risk for other harm, because the Benadiri clan has
been so decimated by violence, leaving its female members
particularly vulnerable. Moreover, according to the State
Department Reports the human rights situation in Somalia
generally “is poor, and serious human rights abuses continued
throughout the year . . . . Many civilian citizens were killed
in factional fighting . . . .” Country Report at 2; see also Ali
v. Ashcroft, 346 F.3d 873, 885-86 (9th Cir. 2003) (recognizing
that Somalia lacks a central government and that human rights
abuses are rampant), overruled sub silentio on other grounds
in Jama v. Immigration & Customs Enforcement, 125 S. Ct.
694 (2005). Thus, it is plausible that on remand the BIA could
grant Mohamed humanitarian asylum on the basis of either
the severity of her past persecution or the possibility that she
may suffer other serious harm upon return.

(b)   Withholding of Removal

   [13] Mohamed has also demonstrated a plausible claim for
withholding of removal. See 8 C.F.R. § 1208.16(b). Just as we
have held that an act of continuing persecution in the form of
forced sterilization gives rise to statutory eligibility for asy-
lum, we have held that a petitioner who has suffered such
harm is also entitled, without more, to withholding of
removal. Qu, slip op. at 2935-36. “[S]he need make no further
showing or meet any further conditions nor requirements in
order to obtain such relief.” Id. This holding would appear
equally applicable to Mohamed’s experience of genital muti-
3090                MOHAMMED v. GONZALES
lation. Similarly, for all the other reasons we found that
Mohamed is likely eligible for asylum, she is likely entitled
to withholding.

(c)    Convention Against Torture

   [14] Mohamed’s claim for protection under the Convention
Against Torture is also plausible, although less clearly so. The
mutilation of her genitals might well be found to fall within
the definition of torture as set forth in the implementing regu-
lations. Specifically, Mohamed could plausibly demonstrate
that she suffered an “act by which severe pain or suffering,
whether physical or mental, is intentionally inflicted on a per-
son . . . for any reason based on discrimination of any kind,
when such pain or suffering is inflicted . . . with the consent
or acquiescence of a public official or other person acting in
an official capacity.” 8 C.F.R. § 1208.18(a)(1); see Azanor,
364 F.3d at 1019 (holding that the Board abused its discretion
in denying petitioner’s motion to reopen under CAT when it
required petitioner to demonstrate a public official’s prospec-
tive custody or physical control); Oforji, 354 F.3d at 615 n.2
(“It is undisputed that FGM as practiced in Nigeria constitutes
‘torture’ within the meaning of the CAT.” (citing Nwaokolo,
314 F.3d at 308-09)).

   [15] One difficulty with a torture claim is that, unlike in the
case of asylum and withholding, the showing of past torture
does not give rise to a regulatory presumption of fear of future
torture. See 8 C.F.R. § 1208.16(c)(3). Nevertheless, Mohamed
might well prevail on this claim as well: The regulations pro-
vide that evidence of past torture should be considered in
deciding the question of future torture, 8 C.F.R.
§ 1208.16(c)(3)(i), and they instruct the adjudicator to con-
sider “evidence of gross, flagrant or mass violations of human
rights within the country of removal.” See 8 C.F.R.
§ 1208.16(c)(3)(iii). See also Kamalthas, 251 F.3d at 1282. In
light of Mohamed’s past experience with female genital muti-
lation and the widespread practice of mutilating females in
                   MOHAMMED v. GONZALES                   3091
Somalia, the possibility of related harm occurring in the
future, and the overall human rights conditions in Somalia,
Mohamed may well be able to demonstrate that she is entitled
to relief under CAT. Certainly, she has a plausible argument
to that effect. Moreover, as in the case of persecution,
Mohamed may be entitled to protection under CAT on the
ground that genital mutilation is a permanent and continuing
harm. That is, to the extent that Mohamed’s past genital muti-
lation constitutes torture, her ongoing experience may be
enough to establish that she is automatically entitled, without
more, to protection under CAT. Cf. Qu, slip op. at 2935-36
(holding petitioner automatically entitled to withholding on
the basis of continuing persecution). Therefore, we hold that
on remand the agency must consider Mohamed’s CAT claim,
along with her asylum and withholding claims.

IV.   CONCLUSION

   Because Mohamed has demonstrated that she was preju-
diced by her attorney’s ineffective assistance, the BIA abused
its discretion in denying her motions to reopen and reconsider.
We grant her petition for review and remand with instructions
to grant the motion to reopen.

  GRANTED AND REMANDED.